EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Candice Hsu on 1/11/2022.
The application has been amended as follows: 

Claims
NOTE: All pending claims remain as previously presented, unless otherwise noted.
25. (Currently Amended) The kit

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's response filed on 12/27/2021, in which it is noted that no claim amendments accompany the response. 
In view of the Examiner’s Amendment above, claims 1-3, 5, 7-17, 19, 20 and 23-25 are pending in the instant application and are found to be allowable.
Priority
The application claims benefit to provisional application US 62/914845 filed on 10/14/2019.
Withdrawn Rejections and Reasons for Allowance
Applicant’s response, filed on 12/27/2021, with respect to the rejection of claims 1-3, 5, 7-17, 19, 20 and 23-25  under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0193398), in view of Lin et al. (US 20050220715), further in view of Szeverenti et al. (WO 2018/065795), further in view of Toshiyuki et al. (JP 2004-262922 A), further in view of Ditchfield et al. (US 2011/0159123), further in view of Fasano et al. (US 6,586,018; 2003), further in view of Seiki et al. (US 2003/0086981), further in view of Prost et al. (US 2013/0202668), further in view of Fertility Friday (2014), has been fully considered and is persuasive.  Johnson does not teach or suggest a kit of menstrual cycle supplements where supplements designed for the luteal phase are divided into two portions, one supplement type for the initial portion of the luteal phase and another supplement type for the latter portion of the luteal phase. The withdrawn. Johnson, Szeverenti and Toshiyuki represent the closest applicable prior art, where each reference separately discloses kits for treating menstrual cycle symptoms where the kit is divided into multiple different supplement formulations designed for a particular phase of the menstrual cycle. However, as discussed above there is no suggestion of partitioning the luteal phase where two different supplement formulations are used for different portions of the luteal phase. Thus, the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623